Title: John Barnes to Thomas Jefferson, 19 January 1816
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir—
             George Town 19th Jany 1816—
          
          My last inquiry respecting the good Genl K. was of the 18th Novr last. since when, nothing has transpired with me, to direct, in what mode I should proceed, in Order to transmit him Via London, or Amsterdam—a further Remittance in Course of a Mo or two—I have already Interest on hand, to the Amot of $113065/exclusive of his Principal $4.500 in Treasury Notes. bearing 5⅔ Int. due & payable 16th April next. of Course my Anxiety for information increases. Nevertheless, Messrs Baring Brothers & Co in London, no doubt Corrispond with the Genl—nor should I hesitate, to remit him thro those Gents—mean while Request the favr of you to advise and direct me, thereupon—as well respecting—the Treasury Notes—
          I am Dear Sir
          
            Most Respectfully and truly—Your obedt servant
            John Barnes.
          
        